Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach nor render obvious the claimed combination, particularly a first horizontal-motion limiting part having a first limiting surface, the first limiting surface being substantially perpendicular to the first direction, the first limiting surface and the first constraining surface being separated, the first limiting surface facing the rod-shaped connection portion, the first limiting surface limiting movement of the rod-shaped connection portion in the first direction by blocking the rod-shaped connection portion in the first engaging space.
With respect to independent claim 15, the prior art does not teach nor render obvious the claimed combination, particularly wherein the first limiting surface and the first constraining surface are separated by the distance in the Y-axis direction; and wherein the first connection structure and the first support are arranged such that when the keycap moves relative to the base along the Z-axis direction, the first constraining surface abuts the second portion side surface without contacting the first portion side surface, and when the keycap moves away from the base to the higher position, the first limiting surface abuts the first portion side surface without contacting the second portion side surface.
With respect to independent claim 23, the prior art does not teach nor render obvious the claimed combination, particularly a vertical-motion limiting part, disposed on the base and engaged with the rod-shaped connection portion; and a horizontal-motion limiting part, disposed on the base and having a first limiting surface arranged to limit movement of the rod-shaped connection portion in a first direction; wherein the first limiting surface abuts a first portion of the rod-shaped connection portion when the keycap is in the higher position, and the horizontal-motion limiting part and the vertical-motion limiting part are both disposed on the base on a first side of the rod-shaped connection portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,283,289 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                              
Conferees:	/SC/				and 	/GAS/
		Sara Clarke				Gay Ann Spahn
Reexam Specialist			Supervisory Reexam Specialist
		AU 3993				AU 3993